COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


BARBARA K. PARKS, N/K/A
 BARBARA M. KUNDRAT
                                          MEMORANDUM OPINION * BY
v.        Record No. 1892-97-4         JUDGE JERE M. H. WILLIS, JR.
                                            FEBRUARY 10, 1998
CARL M. PARKS


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Donald M. Haddock, Judge
          Thomas F. Coates, III (Coates & Davenport, on
          briefs), for appellant.

          W. Michael Holm (Redmon, Boykin & Braswell,
          on brief), for appellee.



     Barbara K. Parks contends that the trial court erred:     (1)

in interpreting the provisions of a foreign child support order;

(2) in refusing to award her arrearages based upon that support

order; (3) in ruling that registration of the foreign child

support order for purposes of enforcement satisfied registration

requirements for other purposes under the Uniform Interstate

Family Support Act (UIFSA), see Code §§ 20-88.32 to -88.82; and

(4) in determining that the separation agreement governs payment

of child support after the parties' remaining minor child

attained majority.    We dismiss questions one through three, and

affirm the judgment of the trial court.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                 I.

     Mr. and Ms. Parks were married in 1971.     On June 12, 1984,

the Circuit Court of Cook County, Illinois granted them a

divorce.    At the time of the divorce, the parties had two minor

children.   The decree of divorce incorporated, ratified, and

affirmed the parties' separation agreement.    That agreement

established child support and defined the time of emancipation,

when the payment of child support should cease.    After the

emancipation of Ashley, the elder son, the agreement provided for

support payments of $500 per month for Adam, the younger son.
     On January 9, 1991, the Cook County, Illinois Circuit Court

increased Mr. Parks' child support obligation.    The 1991 Illinois

order provided in part:
          1. That CARL PARKS shall pay BARBARA PARKS
          20% (1122.00) of his net income from all
          sources for the support of ADAM PARKS, age
          12. 1

            2. That a Withholding Order shall be entered
            against the wages of CARL PARKS for $1,122.00
            per month as and for child support for ADAM
            PARKS, age 12.

            4. That CARL PARKS shall provide BARBARA
            PARKS with a copy of his Federal Income Tax
            return with all attachments annually until
            his obligation of support for ADAM PARKS
            shall cease and terminate.


     On February 29, 1996, Ms. Parks registered the 1991 Illinois

order for enforcement.    See Code §§ 20-88.66 to -88.73.   She

     1
      A certified copy of this order contained the handwritten
interlineation, "(1122.00)," in the first paragraph.




                                - 2 -
alleged an arrearage equal to the difference between $1,122 per

month and twenty percent of Mr. Parks' net income since entry of

the 1991 Illinois order.    She stated that she could not know the

exact amount of the arrearage because Mr. Parks had failed to

provide her with copies of his federal income tax returns as

required by the 1991 Illinois order.

     On appeal from the juvenile and domestic relations district

court, the trial court held that the 1991 Illinois order did not

automatically adjust Mr. Parks' child support obligation.

Because Ms. Parks had never sought modification of the 1991

Illinois order, the trial court denied her arrearages.   The trial

court ruled also that child support after the parties' younger

son achieved majority was limited to the amount contracted for in

the separation agreement.
     Mr. Parks filed a motion to modify child support.    The trial

court held that registration of the 1991 Illinois order for

enforcement constituted sufficient registration for all purposes.

It did not rule on Mr. Parks' motion to modify child support.

                                 II.

     Ms. Parks argues that, under Illinois law, the child support

obligation contained in the 1991 Illinois order self-adjusts

annually to an amount equal to twenty percent of Mr. Parks' net

income.   Because the record is insufficient to permit

determination of Ms. Parks' allegations, we dismiss this part of

her appeal.
          If the record on appeal is sufficient in the



                                - 3 -
             absence of the transcript to determine the
             merits of the appellant's allegations, we are
             free to proceed to hear the case. . . . If,
             however, the transcript is indispensable to
             the determination of the case, then the
             requirements for making the transcript a part
             of the record on appeal must be strictly
             adhered to.


Turner v. Commonwealth, 2 Va. App. 96, 99, 341 S.E.2d 400, 402

(1986) (citation omitted).

     Ms. Parks did not file timely a transcript or written

statement of facts, see Rule 5A:8, and the record does not

indicate the amount of the arrearage, if any.    Although Ms. Parks

argues that Mr. Parks' failure to produce copies of his income

tax returns precluded her from calculating a sum certain, we are

unable to grant relief where none may be due, and will not engage

in speculation as to the meaning of foreign support orders.

Accordingly, the questions presented concerning interpretation of

the order and the amount in arrears thereon are dismissed.
                                 III.

     Ms. Parks contends that the trial court erred in ruling that

her registration of the 1991 Illinois order for enforcement

satisfied the requirements for registration for modification.

She argues that the procedures prescribed in UIFSA require

separate registration of a foreign support order when it is to be

used for alternate purposes.     Cf. Code § 20-88.67, with Code

§ 20-88.74.    Because we lack jurisdiction to entertain the merits

of this question, we dismiss the appeal of this issue without

prejudice.



                                 - 4 -
     Code § 17-116.05(3) confers jurisdiction upon this Court to

hear appeals from a circuit court's final orders involving child

support and other domestic relations matters.   An aggrieved party

may also appeal an interlocutory order or decree that adjudicates

"the principles of the cause."    Code § 17-116.05(4).

     "A final [order] is one which disposes of the whole subject,

gives all the relief that is contemplated, and leaves nothing to

be done by the court."    Erikson v. Erikson, 19 Va. App. 389, 390,

451 S.E.2d 711, 712 (1994) (citations and internal quotation

marks omitted).   The trial court ruled upon a procedural matter

that permitted Mr. Parks to pursue the contemplated relief at a

later time.   Thus, the trial court's ruling does not constitute a

final order from which an appeal may be made.
     Nor is the trial court's ruling an interlocutory order.
               For an interlocutory decree to
          adjudicate the principles of a cause, the
          decision must be such that "'the rules or
          methods by which the rights of the parties
          are to be finally worked out have been so far
          determined that it is only necessary to apply
          those rules or methods to the facts of the
          case in order to ascertain the relative
          rights of the parties, with regard to the
          subject matter of the suit.'"

Id. at 391, 451 S.E.2d at 712-13 (citations omitted).

     An interlocutory order that adjudicates the principles of a

child support modification case must respond to the chief object

of the case, the modification of support.    See id. at 391, 451

S.E.2d at 713.    The trial court's ruling that the foreign support

order need not be re-registered did not adjudicate the principles


                                 - 5 -
of the cause.   That order neither determines the rights of the

parties, nor affects the final order in the case.       See id.

     Accordingly, we may not address this question and dismiss it

without prejudice.

                                 IV.

     Ms. Parks contends that the 1991 Illinois order set the

level of post-majority child support.    We disagree.

     Ms. Parks correctly notes that UIFSA provides that "a

registered order issued in another state is enforceable in the

same manner and is subject to the same procedures as an order

issued by a tribunal of this Commonwealth."    Code § 20-88.68(B).

Moreover, "the law of the issuing state governs the nature,

extent, amount, and duration of current payments and other

obligations of support and the payment of arrearages under the

order."   Code § 20-88.69(A).    See 28 U.S.C. § 1738B(h)(2) ("In

interpreting a child support order including the duration of

current payments and other obligations of support, a court shall

apply the law of the State of the court that issued the order.").

     However, the trial court's interpretation of the Illinois

support order is not at issue.    Rather, the issue presented on

appeal concerns the level of post-majority child support that

courts in Virginia can enforce.
               A parent has the legal obligation to
          support his children only during their
          minority. Of course, this obligation does
          not preclude the parent from contracting to
          support the children after their minority.
          However, where such contracts are
          incorporated into support decrees by a


                                 - 6 -
          divorce court, they can only be modified by
          that court to the extent of its jurisdiction.
               The jurisdiction of a court to provide
          for child support pursuant to a divorce is
          purely statutory. The relevant statutes only
          deal with the court's power to provide for
          support and maintenance of minor children.
          Once the child reaches majority, the
          jurisdiction of the divorce court to provide
          for his support and maintenance terminates
          unless otherwise provided by agreement
          incorporated into the divorce decree.


Cutshaw v. Cutshaw, 220 Va. 638, 641, 261 S.E.2d 52, 54 (1979)

(citations omitted).   See 28 U.S.C. § 1738B(h)(1) ("In a

proceeding to establish, modify, or enforce a child support

order, the forum State's law shall apply" except in regards to

interpretation of the order and the period of limitation for

enforcement.).
     The trial court correctly ruled that because Adam was no

longer a minor, the trial court's authority to order support for

him was limited to the amount provided for in the separation

agreement, $500 per month.   Accordingly, the order of the trial

court is affirmed.
                                              Affirmed in part,
                                              dismissed in part.




                               - 7 -